Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 29, 1971, convicting him of attempted burglary in the third degree, upon a guilty plea, and imposing sentence. Judgment reversed as to the sentence, on the law, and case remanded for resentencing. Defendant’s sentence was illegal in that the trial court failed to order a medical examination, thereby violating the mandatory terms of section 207 of the Mental Hygiene Law. In our opinion there was a failure to comply with sections 207 and 208 of the Mental Hygiene Law, which justifies a reversal (People v. Maranez, 39 A D 2d 589; People v. Batson, 39 A D 2d 586; People ex rel. Ali v. La Vallee, 36 A D 2d 140; People v. Sczerbaty, 37 A D 2d 428; see, e.g., People v. Di Vito, 39 A D 2d 968). Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.